RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                              File Name: 05a0339p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                   X
                                       Petitioner, -
 NOEL CASILLAS-FIGUEROA,
                                                    -
                                                    -
                                                    -
                                                        No. 04-3684
          v.
                                                    ,
                                                     >
 ALBERTO GONZALES, Attorney General,                -
                                     Respondent. -
                                                   N
                          On Petition for Review of an Order
                         of the Board of Immigration Appeals.
                               No. A73 376 720 Detroit.
                                           Submitted: July 22, 2005
                                   Decided and Filed: August 12, 2005
             Before: GIBBONS and COOK, Circuit Judges; PHILLIPS, District Judge.*
                                              _________________
                                                   COUNSEL
ON BRIEF: Lila Sljivar, Michael E. Piston, Troy, Michigan, for Petitioner. Anthony W. Norwood,
Terri J. Scadron, UNITED STATES DEPARTMENT OF JUSTICE, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.
                                              _________________
                                                  OPINION
                                              _________________
       COOK, Circuit Judge. Petitioner Noel Casillas-Figueroa, a citizen and native of Mexico,
seeks review of a Board of Immigration Appeals order denying him suspension of deportation on
the ground that he cannot show seven years of continual physical presence in the United States
before being served with an order to show cause. For the following reasons, we affirm the BIA and
deny the petition.




         *
         The Honorable Thomas W. Phillips, United States District Judge for the Eastern District of Tennessee, sitting
by designation.


                                                          1
No. 04-3684           Casillas-Figueroa v. Gonzales                                             Page 2


                                                   I
        Casillas has been continuously present in the United States since October 1988. In January
1995, the INS served him with an order to show cause. In December 1995, he applied for
suspension of deportation, pressing his continual presence in the United States for seven
years—which, combined with “good moral character” and a showing of “extreme hardship,”
qualified him for suspension of deportation. 8 U.S.C. § 1254(a) (1994). In March 1996, the IJ
granted suspension, and the INS appealed.
         Meanwhile, Congress passed the Illegal Immigration Reform and Immigrant Responsibility
Act of 1996 (IIRIRA), effective April 1, 1997. It provided, among other things, that the issuance
of a notice to appear stops time for counting how long an alien has been continuously present in the
United States. 8 U.S.C. § 1229b(d). In November 1997, Congress amended the law to make clear
that the stop-time rule also applies to orders to show cause. See Ashki v. INS, 233 F.3d 913, 918 (6th
Cir. 2000).
      The BIA decided the INS’s appeal in Casillas’s case in June 2001. It rejected the INS’s
arguments, but nonetheless remanded to the IJ for reconsideration in light of the IIRIRA.
        The IJ found that under the new “stop-time” rule, Casillas failed to satisfy the seven-year
continuous-presence requirement for suspension of deportation—because he arrived in the United
States in October 1988 and received his Order to Show Cause in January 1995, he fell nine months
short. The BIA then affirmed the IJ’s denial of suspension of deportation.
        Casillas now makes three arguments challenging the denial. First, he argues that the stop-
time rule does not apply to him because the IJ initially granted him suspension of deportation before
the rule went into effect. Second, he argues that even if the stop-time rule applies, his nine years of
continuous presence in the United States after his original stop-time date constitute a second
continuous-presence period entitling him to suspension of deportation. Finally, he argues that denial
of suspension of deportation would violate his due-process rights. We reject all three arguments.
                                                  II
        Casillas argues that the stop-time rule does not apply to him because the IJ initially granted
him suspension of deportation before the IIRIRA’s passage. This argument fails, however, because
the stop-time rule is retroactive:
       [F]or purposes of determining eligibility for suspension of deportation in cases that
       were pending as of April 1, 1997, the law of the Circuit is that the alien’s period of
       continuous physical presence ends upon service of the order to show cause, even if
       such order was issued prior to the enactment of the stop-time rule.
Suassuna v. INS, 342 F.3d 578, 582-83 (6th Cir. 2003).
        Despite this, Casillas urges us to make an exception to our rule, as we did in Aoun v. INS,
342 F.3d 503 (6th Cir. 2003). There a panel of this court acknowledged the stop-time rule’s
retroactivity—and then nonetheless decided not to apply the rule retroactively in that case because
doing so would have been “unfair and inequitable.” Id. at 509. We decline to follow Aoun’s
example, however, because it contradicts earlier Sixth Circuit cases unambiguously establishing the
stop-time rule’s retroactivity. See, e.g., Bartoszewska-Zajac v. INS, 237 F.3d 710, 713 (6th Cir.
2001) (Congress provided a “clear directive” that the rule apply retroactively); Ashki, 233 F.3d at
918-19.
No. 04-3684           Casillas-Figueroa v. Gonzales                                           Page 3


         Even if we were to credit Aoun, we find Casillas’s case distinguishable. In Aoun, the court
found retroactive application of the stop-time rule “unfair” because the BIA closed Aoun’s case sua
sponte in 1988 so he could apply for legalization, and then did nothing more until the INS petitioned
to reinstate the proceedings in 2000. 342 F.3d at 504-09. Here, in contrast, Casillas’s case pended
(including an appeal) on the IIRIRA’s effective date. Thus this case falls squarely within this
court’s rule applying the stop-time rule to pending cases. See Bazzi v. Ashcroft, 118 Fed.Appx. 953,
959 (6th Cir. 2004) (distinguishing that case from Aoun because petitioner “was aware at all times
that a case was pending against him, and that he might be deported”); Suassuna, 342 F.3d at 582-83;
see also Pinho v. INS, 249 F.3d 183, 188 (3d Cir. 2001) (collecting court of appeals cases holding
that “the stop-time rule applies to all pending cases in which a final administrative decision had not
been rendered by the [time of] enactment of the [IIRIRA]”) (emphasis added).
                                                 III
        Casillas next argues that even if the court applies the stop-time rule, he qualifies for
suspension of deportation, because he has continuously remained in the United States for more than
seven years after the INS issued its order to show cause. But the law does not support his view that
a second continuous-presence clock starts running when the INS issues an order to show cause. The
statute simply says that “any period” of continuous physical presence “ends” when the INS serves
an alien with an order to show cause; it does not say that the clock is reset and begins to run again.
        Allowing a second continuous-presence period after issuance of an order to show cause
would contradict the stop-time rule’s purpose—removing the incentive for aliens to delay
proceedings. See In re Mendoza-Sandino, 22 I & N Dec. 1236, 1243 (BIA 2000) (en banc). It
would also render superfluous language in the statute stopping time at the issuance of an order to
show cause or the commission of certain criminal offenses, “whichever is earliest.” Id. at 1241
(emphasis added). Thus both the BIA and every circuit to consider Casillas’s argument has rejected
it. See McBride v. INS, 238 F.3d 371, 376-77 (5th Cir. 2001); Ram v. INS, 243 F.3d 510, 518 (9th
Cir. 2001); Al Najjar v. Ashcroft, 257 F.3d 1262, 1300 (11th Cir. 2001); Afolayan v. INS, 219 F.3d
784, 789 (8th Cir. 2000); In re Mendoza-Sandino, 22 I & N Dec. at 1243. We join these courts in
holding that no new continuous-presence period begins to run when the INS files an order to show
cause.
                                                 IV
        Finally, Casillas argues that retroactive application of the stop-time rule here would
“interfere with his vested rights in a grant of suspension of deportation,” in violation of his due-
process rights. But he has no vested right in suspension of deportation, because he had no final
order suspending deportation. See Sad v. INS, 246 F.3d 811, 820 (6th Cir. 2001) (retroactive IIRIRA
application did not violate due process because alien had no vested right to suspension of
deportation); Pinho, 249 F.3d at 189 (aliens whose deportation has not been suspended have no
vested right in suspension of deportation).
       Casillas argues his case is distinguishable from Sad because there the IJ had not yet
suspended deportation, whereas here the IJ did suspend deportation. But the distinction is not
meaningful, because in each case, the matter was still pending—i.e., the suspension was not
final—when the IIRIRA became effective. We therefore reject Casillas’s due-process argument.
                                                  V
       For these reasons, we affirm the BIA and deny the petition for review.